773 N.W.2d 261 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Roberto Marchello DUPREE, Defendant-Appellee.
Docket No. 139396. COA No. 281408.
Supreme Court of Michigan.
October 21, 2009.

Order
On order of the Court, the application for leave to appeal the May 28, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed whether any of the common law defenses of self-defense, necessity or duress are applicable to the crime of possessing or carrying a firearm while ineligible to do so as a result of a prior felony conviction (felon-in-possession) proscribed by MCL 750.224f, and, if so, whether the defendant has the burden of proof to establish the defense.
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae.